Citation Nr: 1613987	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for status post left shoulder strain with chronic multi-directional instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO reduced the Veteran's disability rating for status post left shoulder strain with chronic multi-directional instability from 20 percent to noncompensable, effective September 1, 2009.  

A September 2013 Board decision found the June 2009 rating reduction improper and voided the rating reduction, granting a restoration of the 20 percent rating.  The Board then remanded the issue of a rating in excess of 20 percent for the Veteran's shoulder.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing in November 2014.  However, a month prior to the scheduled hearing, the Veteran returned a form indicating that he did not want a video conference hearing and instead wished to wait for a Travel Board hearing, which has not yet been provided.  As such, the Veteran should be scheduled for a Travel Board hearing at his local VA office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Pittsburgh, Pennsylvania, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




